Citation Nr: 1221326	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-50 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter from the RO dated later in June 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this case, the Veteran contends that his current tinnitus is related to noise exposure in service.  Specifically, he asserts that he was exposed to noise from artillery, weapons fire, explosives, aircrafts, heavy equipment, and diesel engines during his Vietnam service.  See, e.g., the VA audiology examination dated in June 2009 & the Veteran's claim dated in March 2009.

Service treatment records, including the October 1971 separation examination, are absent any complaints of, or treatment for, auditory disabilities.  Post-service treatment records are also absent a diagnosis of, or treatment for, tinnitus.
Significantly, however, the Veteran's DD-214 indicates that he was stationed in the Republic of Vietnam from August 1970 to August 1971.  Service records show that he served as a light weapons infantryman during his military service.  The RO has therefore conceded noise exposure and the Board concurs with this determination.  Thus, the question remains as to whether the Veteran currently has tinnitus that is associated with his now conceded in-service acoustic trauma.

As previously noted herein, the Veteran asserts that he has tinnitus that is related to his in-service noise exposure.  See the Veteran's claim dated in March 2009.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Veteran was afforded a VA audiological examination in June 2009 at which time the VA examiner indicated that the Veteran had "no current complaints of tinnitus."  The examiner did not therefore address the matter of nexus of the Veteran's prior tinnitus complaints to the conceded in-service noise exposure.  Significantly, however, a review of the VA examination report indicates that the examiner did not attempt to elicit from the Veteran information concerning his tinnitus symptomatology.

Further, the Board observes that the June 2009 VA examiner indicated that the Veteran's current bilateral hearing loss was likely due to his conceded noise exposure.  The Veteran was therefore service-connected for hearing loss in the June 2009 rating decision.  In this regard, the Board notes that the fact that the Veteran has hearing loss adds to the credibility of his claim for tinnitus because "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.

Based on this evidentiary posture, the Board finds that a new VA examination is necessary to determine whether the Veteran currently has tinnitus and, if so, whether it is related to service.  On examination, the examiner should address the Veteran's conceded in-service noise exposure and elicit from the Veteran a complete description of all tinnitus symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

In reaching this decision that a relevant VA examination is warranted, the Board acknowledges that, according to the Veteran's Virtual VA file, he was scheduled to undergo a pertinent VA examination (pertaining to his tinnitus) in May 2011 but failed to report to the evaluation.  The Veteran is hereby reminded that VA's duty to assist is not a one-way street and that, if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any tinnitus treatment that the Veteran has received since his separation from service in November 1971.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA Medical Center (VAMC) in Columbia, Missouri since November 1971.  All such available documents should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed tinnitus.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the evaluation.  The examination report should state that the claims folder has been reviewed.  All necessary studies should be performed.

The examiner should either diagnose or rule out tinnitus.  If tinnitus is diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus had its clinical onset in service or is otherwise related to his military service, to include his conceded acoustic trauma/noise exposure. 

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue of entitlement to service connection for tinnitus.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

